Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2-4 and 6-9 recites a broad recitation, and a narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further regarding claims 2-4 and 6-9, the phrase "such as" and “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lebow (Lebow, Stan T. 2010. Wood preservation. Wood handbook: wood as an engineering material: chapter 15. Centennial ed. General technical report FPL; GTR-190. Madison, WI: U.S. Dept. of Agriculture, Forest Service, Forest Products Laboratory, 2010: p. 15.1-15.28) in view of Bucur (Bucur, Acoustics of Wood, Second Edition, 2006, pg. 1-394).
	Regarding Claims 1 and 12, Lebow teaches a method for the treatment of a wooden material, the method comprising the steps of: subjecting the wooden material to a vacuum, supplying a liquid to the wooden material, while maintaining the vacuum, subjecting the wooden material to an overpressure at a temperature between 70°C and 220°C at which the liquid does not reach its boiling point (Pressure Processes 15-18; Figure 15-5; Treating Pressures and Preservative Temperatures 15-20).
	Lebow does not teach subjecting the wooden material to ultrasound; however, Bucur teaches an improvement of wood preservation wherein best penetration is achieved by simultaneous application of ultrasound and pressure (12.2). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lebow to include simultaneous ultrasound, as taught in Bucur, in order to achieve an improved penetration.
	Regarding Claims 2-3, Bucur teaches ultrasound at 22 kHz (12.2). 
	Regarding Claim 4, Lebow does not teach the time of the treatment; however, Lebow teaches the treatment applied until the wood will take no more preservative or until the required retention of preservative is obtained (Pressure Processes 15-18).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to 
	Regarding Claim 5, Lebow teaches the temperature in steps a) to d) is controlled (Pressure Processes 15-18; Conditioning of green products 15-17).
	Regarding Claim 6, Lebow does not teach the vacuum pressure of the treatment; however, Lebow teaches the vacuum applied to pull air out of the wood (Figure 15-5).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to perform the treatment of the combined references at an optimized vacuum pressure, as suggested in Lebow, in order to achieve removal of the air from the wood and in such an optimization one of ordinary skill in the art would have arrived at applicants’ claimed vacuum.
	Regarding Claim 7, Lebow teaches a half hour (Pressure Processes 15-18).
	Regarding Claim 8, Lebow teaches pressures in the claimed range (Treating Pressures and Preservative Temperatures 15-20).
	Regarding Claims 9-10, Lebow teaches the claimed liquids (Treating Pressures and Preservative Temperatures 15-20).
	Regarding Claim 11, Lebow teaches the steps of the method take place in an airtight tank (Pressure Processes 15-18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712